DETAILED ACTION
This action is responsive to the application filed on April 16, 2020, which is a continuation of 16/112,485, filed on August 24, 2018, now US Pat. No. 10/657,038. 
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Drawings 
The drawings filed on April 16, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated April 16, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application of 16/112,485 filed on 08/24/2018, now US Pat. No. 10/657,038. Similar for application 15/411,779, now US Pat. No. 10/089,219.   	Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  As to claims 1, 8 and 15, the language recite "API". As acronym is likely to change its meaning over time, thus, it (API) needs to be spelled out once in the claim. Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

  	Claims 1, 4-5, 7-8, 11-12, 14-15 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10 and 12 of U.S. Patent No. 10/565,098. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 10/565,098
Claim 1
1. A method for providing API response instructions for testing an application, comprising:

creating, at a client device:

response instructions indicating how a mock server is to respond to an API request; and

a response value;

sending, from the client device to the mock server, the API request comprising the response instructions and the response value;

receiving, from the mock server at the client device, an API response, wherein the API response is based on the response instructions, and wherein the API response includes the response value; and

testing the application with the API response.
Claim 1
1. A method for providing Application Programming Interface (API) 
responses, comprising: receiving, at a mock server, an API request comprising a cookie from an application running on a client device, wherein the cookie 
comprises: response instructions indicating how the mock server is to respond to the API request; and a response value;  parsing the cookie to determine the response instructions; generating an API response based on the response instructions received in the cookie, wherein the API response includes the response value;  and sending the API response to the client device.

Claim 2
Claim 5
Claim 3
Claim 7
Claim 5
Claim 8
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 14
Claim 12
Claim 15
Claim 1
Claim 18
Claim 5


  	Claims 1-15 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/657,038. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 10/657,038
Claim 1
1. A method for providing API response instructions for testing an application, comprising:

creating, at a client device:

response instructions indicating how a mock server is to respond to an API request; and

a response value;

sending, from the client device to the mock server, the API request comprising the response instructions and the response value;

receiving, from the mock server at the client device, an API response, wherein the API response is based on the response instructions, and wherein the API response includes the response value; and

testing the application with the API response.
Claim 1
1. A method for providing API response instructions for testing an application, comprising: creating, at a client device, a cookie associated with an application running on the client device, wherein the cookie comprises: 
response instructions indicating how a mock server is to respond to an API request; and a response value;  sending, from the client device to the mock 
server, the API request and the cookie; receiving, from the mock server at the client device, an API response, wherein the API response is based on the API-response instructions, and wherein the API response includes the response value;  and testing the application with the API response.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5

Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 1
Claim 18
Claim 7


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffner et al. (US Pub. No. 2017/0300402 – hereinafter Hoffner – IDS 04/16/2020).
   	With respect to claim 1, Hoffner teaches a method for providing API response instructions for testing an application, comprising:  	creating, at a client device:  		response instructions indicating how a mock server is to respond to   	an API request (see abstract and paragraphs [0003]-[0004], some of the intercepted request, the mock server may determine a mock response to be returned to 
116 may intercept the request 204 and send it on to the extension handler 122 with a request 206 that the extension handler 122 determine whether and/or how to handle the request. See paragraph [0054], the mock server 116 may be employed simulate a variety of scenarios and thus enable the negative and/or positive testing of how the application 104 behaves based on messages exchanged between the application 104 and the backend 132. In some implementations, the UI 110 may be presented when the application 104 is being executed in a test mode or within a test environment, and may not be presented when the application 104 is running in production or otherwise facing an actual end-user who is not part of the development team) and  		a response value (see paragraph [0055], the user may indicate how the mock server 116 is to respond to requests that match the URI and/or pattern. The user may also specify the type of requests that are to be intercepted and responded to with a mock response. For example, the user may indicate a type of request such as a HTTP-method, e.g., HTTP GET, POST, PUT, and so forth. See paragraphs [0018]-[0019], both entry points (e.g., the API and UI) may offer a same or similar set of features including an option to set patterns to indicate which OData requests are to cause the mock server to generate a negative response and/or a response including error, success, and/or warning messages. The various features that enable developers to specify error, success, and/or warning messages may include the option to set field references. Such field references may be simple or complex, e.g., for nested scenarios. In some instances, the field references may include field values that cause warnings   	sending, from the client device to the mock server, the API request comprising the response instructions and the response value (see figure 1 and abstract, mock server 116 may intercept OData request sent from an application. See paragraph [0042], if the request does not correspond to the path provided by the UI 110 and/or API 108, the mock server 116 may access the JSON file(s) 114 and determine whether any of the information in the JSON file(s) 114 corresponds to the request. See paragraph [0054], in some implementations, the mock server 116 intercepts all requests sent from the application 104 and, based on the information provided through the UI 110 and/or API 108, the mock server 116 generates and/or retrieves mock response(s) and sends them to the application 104).  	receiving, from the mock server at the client device, an API response, wherein the API response is based on the response instructions, and wherein the API response includes the response value (see paragraphs [0017]-[0018], the mock server provides an API to simulate (e.g., mock) error, success, and/or warning messages in an automated and repeatable way. The API may be employed in scripted and  	testing the application with the API response (see paragraph [0055], the user may indicate how the mock server 116 is to respond to requests that match the URI and/or pattern. The user may also specify the type of requests that are to be intercepted and responded to with a mock response. For example, the user may indicate a type of request such as a HTTP-method, e.g., HTTP GET, POST, PUT, and so forth. See paragraphs [0018]-[0019], both entry points (e.g., the API and UI) may offer a same or similar set of features including an option to set patterns to indicate which OData requests are to cause the mock server to generate a negative response and/or a response including error, success, and/or warning messages. The various features that With respect to claim 2, Hoffner teaches wherein the response value is a static value for the mock server to send to the client device in the API response (see paragraph [0064], In some implementations, the mock server 116 may determine whether to handle a particular request or route the request to the backend 132 based on whether the request corresponds to a record that is in the JSON file or other data structure used to make request routing decisions.  For example, a JSON file may describe 50 different types of sales order requests for which mock responses are to be sent in response to the request. If the mock server 116 determines that a particular sales order request is described in the JSON file, the mock server 116 may employ the information in the JSON file (and/or information specified in the extension interface(s) 106) to generate the mock response to the sent to the application 104, without forwarding the request to the backend 132.  If the particular sales order request is not With respect to claim 3, Hoffner teaches wherein: the response instructions specify a proxy server for the mock server to mimic, and the response instructions are configured to cause the mock server to: forward the API request to the proxy server; receive a genuine API response from the proxy server; and send the genuine API response as the API response to the client device (see paragraph [0042], the extension handler 122 may determine whether or not to handle the request based on a path (e.g., URI, URI pattern, and/or regular expression) provided through the UI 110 and/or API 108. For example, if the request corresponds to the path, the request may be handled by the mock server 116 and extension 120. In such instances, the message(s), status code, and/or other information in provided to the UI 110 and/or API 108 may be used to generate the mock response. If the request does not correspond to the path provided by the UI 110 and/or API 108, the mock server 116 may access the JSON file(s) 114 and determine whether any of the information in the JSON file(s) 114 corresponds to the request.  In some examples, the mock server 116 may generate dummy data in addition to or instead of accessing the JSON file(s) 114, and the dummy data may at least partly take the place of the data that would otherwise be provided in the JSON file(s) 114. If so, the mock server 116 may use the information from the JSON file(s) 114 to generate the mock request. If the request does not correspond to the path or the JSON information, the mock server 116 may send the With respect to claim 7, Hoffner teaches wherein the response instructions are encoded as parameters of a Uniform-Resource-Locator (URL) (see paragraphs [0030], [0058], [0065], the system may include an OData exchange 112.  The OData exchange 112 may include one or more JavaScript Object Notation (JSON) files 114 that each includes one or more Uniform Resource Identifiers (URIs) and/or URI patterns (e.g., regular expressions). A URI may be a Uniform Resource Name (URN), a Uniform Resource Locator (URL), and/or any other format of a path, address, or other network location. The JSON file(s) 114 may be accessed by a mock server 116 included in the OData exchange 112. The mock server 116 may access a model 118.  The model 118 may be a UI model, such as the OpenUI5 model).  	With respect to claims 8-10 and 14, the claims are directed to a system that corresponds to the method recited in claims 1-3 and 7, respectively (see the rejection of claims 1-3 and 7 above; wherein Hoffner also teaches such a system in figures 1 and 4).  	With respect to claims 15 and 18-19, the claims are directed to a method that corresponds to the method recited in claims 1, 3 and 7, respectively (see the rejection of claims 1, 3 and 7 above).
  	With respect to claim 20, Hoffner teaches wherein the API response comprises a hypertext transfer protocol (HTTP) status (see paragraphs [0018], [0020], [0033], [0036], [0044], the entry points may allow HTTP status code(s) to be set for one or more responses. The translation on the response(s) to the (e.g., wire) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US Pub. No. 2017/0300402) in view of Jha et al. (US Pat. No. 9,959,198 – hereinafter Jha).  	With respect to claim 4, Hoffner is silent to disclose wherein the response instructions comprise executable code configured to be executed by the mock server.  	However, in an analogous art, Jha teaches wherein the response instructions comprise executable code configured to be executed by the mock server (see   	With respect to claim 5, Jha teaches wherein the executable code is configured to cause the mock server to change the API response from a first format to a second format prior to sending the API response to the client device (see figure 6A and column 16 lines 35-50, JSON/XML format).With respect to claims 11-12, the claims are directed to a system that corresponds to the method recited in claims 4-5, respectively (see the rejection of claims 4-5 above).  	With respect to claim 16, the claim is directed to a method that corresponds to the method recited in claim 5, respectively (see the rejection of claim 5 above).

Allowable Subject Matter
Claims 6, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192